         Case 1:21-cr-00133-VM Document 81-2 Filed 05/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              5/18/2021
 UNITED STATES OF AMERICA,

                v.                                                ORDER

 GIOVANNI DE LA MORA,                                        S1 21 Cr. 133 (VM)

                           Defendant.


        WHEREAS, with the defendant’s consent, his guilty plea allocution was made before

United States Magistrate Judge Katharine H. Parker on May 3, 2021;

        WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court;

        WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


SO ORDERED:

Dated: New York, New York
            18 2021
       May _____,
